

ASSET SALE AGREEMENT
 
 
THIS AGREEMENT is dated as of December 14, 2009 (the “Effective Date”)
 
BETWEEN:
 
PACIFIC PHARMA TECHNOLOGIES INC.,  a company with an office at Suite 200 – 1892
West Broadway Street, Vancouver, British Columbia  V6J 1Y9
 
(the “Vendor”)
 
AND:
 
JTAT CONSULTING INC., a company with a business office at B5 – 1070 West 7th
Avenue, Vancouver, British Columbia V6H 1B3
 
(the “Purchaser”)
 
WHEREAS:
 
A.  
The Vendor wishes to sell, transfer and assign the Purchased Assets (as defined
herein) to the Purchaser in consideration for the payment of $1.00; and

 
B.  
The parties wish to enter into this Agreement to document the definitive terms
and conditions with respect to the sale and purchase of the Purchased Assets;

 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements set forth in this Agreement and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereby agree as follows:
 
1.  
INTERPRETATION

 
1.1  
In this Agreement:

 
(a)  
“Closing” means the completion of the transactions contemplated in this
Agreement;

 
(b)  
“Intellectual Property Assets” means:

 
(i)  
the URL domain name www.pacificpharmatech.com;

 
(ii)  
the Vendor’s patents, patent applications, and inventions, methods, processes
and discoveries that may be patentable; and

 
(iii)  
the Vendor’s know-how, trade secrets, confidential information, technical
information, data, process technology, plans and drawings, owned, used, or
licensed by the Vendor as licensee or licensor;


 
 

--------------------------------------------------------------------------------

 
- 2 -

 
(c)  
“Laws” mean all federal, provincial, state, municipal or local laws, rules,
regulations, statutes, by-laws, ordinances, policies or orders of any federal,
provincial, state, regional or local government or any subdivision thereof or
any arbitrator, court, administrative or regulatory agency, commission,
department, board or bureau or body or other government or authority or
instrumentality or any entity or Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government;

 
(d)  
“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization and any government, governmental
department or agency or political subdivision thereof; and

 
(e)  
“Purchased Assets” means all of the assets currently held by the Vendor,
including the Intellectual Property Assets, and the contractual and proprietary
rights to all items listed in Schedule “A” to this Agreement.

 
1.2  
Unless otherwise indicated, all dollar amounts in this Agreement are expressed
in Canadian dollars.

 
1.3  
The following Schedules are attached to and form part of this Agreement:

Schedule A
List of Purchased Assets
Schedule B
Bill of Sale

 
All terms defined in the body of this Agreement will have the same meaning in
the Schedules attached hereto.
 
2.  
PURCHASE AND SALE

 
2.1  
Subject to the terms and conditions of this Agreement, the Vendor agrees to
sell, transfer and assign to the Purchaser and the Purchaser agrees to purchase
from the Vendor, on the Effective Date, all right, title, interest in and to the
Purchased Assets, in consideration of the payment of $1.00 by the Purchaser to
the Vendor.

 
2.2  
The Purchaser acknowledges and agrees that the purchase and sale of the
Purchased Assets is on an “as-is” basis, and the Vendor makes no representations
or warranties with respect to the Purchased Assets.

 
2.3  
The Purchaser will be responsible for paying any sales, value-added or similar
tax arising directly from this transaction, including G.S.T. pursuant to the
Excise Tax Act and provincial sales tax, if required.

 
2.4  
The Vendor and the Purchaser will both sign a joint election under Section 167
of the Excise Tax Act so that G.S.T. does not apply to the transaction, if
required.

 
2.5  
The Closing will occur at the offices of the Vendor’s solicitors in Vancouver,
British Columbia.

 
3.  
REPRESENTATIONS AND WARRANTIES OF THE VENDOR

 
The Vendor hereby represents and warrants to the Purchaser, with the intent that
the Purchaser will rely thereon in entering into this Agreement and in
concluding the transactions contemplated hereby, as follows:

 
 

--------------------------------------------------------------------------------

 
- 3 -

 


 
3.1  
The Vendor is a company duly incorporated, validly existing and in good standing
under the Business Corporations Act (British Columbia) and it is duly qualified
to carry on its business in each jurisdiction where it does so.

 
3.2  
The Vendor has all necessary power, authority (including all necessary corporate
power and authority) and capacity to execute and deliver this Agreement and to
perform its obligations hereunder.

 
3.3  
The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Vendor, and this Agreement
constitutes a valid and binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms.

 
3.4  
Neither the execution and delivery of this Agreement nor the performance of the
Vendor’s obligations hereunder will violate, breach or constitute a default
under the constating documents of the Vendor, any agreement or instrument to
which the Vendor is a party, or any order, decree, judgment, statute, by-law,
rule, regulation, or restriction applicable to the Vendor.

 
4.  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
The Purchaser hereby represents and warrants to the Vendor, with the intent that
the Vendor will rely thereon in entering into this Agreement and in concluding
the purchase and sale contemplated hereby, as follows:
 
4.1  
The Purchaser is a company duly incorporated, validly existing and in good
standing under the Business Corporations Act (British Columbia) and it is duly
qualified to carry on its business in each jurisdiction where it does so.

 
4.2  
The Purchaser has all necessary power, authority (including all necessary
corporate power and authority) and capacity to execute and deliver this
Agreement and to perform its obligations hereunder.

 
4.3  
The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the Purchaser, and this Agreement constitutes a
valid and binding obligation of the Purchaser enforceable against the Purchaser
in accordance with its terms.

 
4.4  
Neither the execution and delivery of this Agreement nor the performance of the
Purchaser’s obligations hereunder will violate, breach or constitute a default
under the constating documents of the Purchaser, any agreement or instrument to
which the Purchaser is a party or any order, decree, judgment, statute, by-law,
rule, regulation, or restriction applicable to the Purchaser.

 
5.  
COVENANT OF THE VENDOR

 
5.1  
At Closing, the Vendor will have executed the Bill of Sale, in the form set out
in Schedule B attached to this Agreement.

 
6.  
TRANSACTIONS AT CLOSING

 
6.1  
At the Closing, the Vendor will execute and deliver or cause to be executed and
delivered to the Purchaser all transfers, assignments, agreements, certificates,
documents, and instruments as may


 
 

--------------------------------------------------------------------------------

 
- 4 -

 
be necessary in the opinion of Purchaser, acting reasonably, to effect the
purchase and sale of the Purchased Assets.
 
7.  
PROPRIETARY PROTECTION

 
7.1  
Except as may be required by Law or applicable securities legislation, the
Vendor and the Purchaser will not, at any time before or after the Closing,
disclose, communicate or otherwise make available to any persons or entity any
confidential information and will take all necessary precautions against
unauthorized disclosure of the confidential information. Notwithstanding the
above, the parties acknowledge that the parent company of the Vendor is required
to disclose the terms of this Agreement in a press release following entry into
this Agreement and the Closing Date.

 
8.  
SURVIVAL

 
8.1  
The representations, warranties, covenants and agreements of the parties
contained in this Agreement and those contained in the documents and instruments
delivered pursuant hereto or in connection herewith will survive the Closing
Date for a period of two (2) years after the Closing Date.

 
9.  
ARBITRATION

 
9.1  
The parties shall in good faith and within a reasonable period of time endeavour
to resolve any dispute arising out of this Agreement.  If the parties are unable
to resolve the dispute within 30 days, or such other period agreed to in writing
by the parties, the dispute shall be referred to and finally resolved by
arbitration before a single arbitrator appointed in accordance with the
appointment process administered by the British Columbia International
Commercial Arbitration Centre (“BCICAC”) and conducted in accordance the
BCICAC’s rules. The place of arbitration shall be Vancouver, British Columbia
and the language of arbitration shall be English. The award of the arbitrator
will be final and binding on each party. Judgment upon the award may be entered
in any court of competent jurisdiction. The dispute resolution procedure set out
in this Section does not preclude recourse to the courts for interim or
interlocutory injunctive or other interim relief.

 
10.  
GENERAL PROVISIONS

 
10.1  
Sections and Headings.  The division of this Agreement into Sections and
Subsections and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement.

 
10.2  
Number, Gender and Persons.  In this Agreement, words importing the singular
number only will include the plural and vice versa, words importing gender will
include all genders and words importing persons will include individuals,
corporations, partnerships, associations, societies, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

 
10.3  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral.  There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as provided in this
Agreement.


 
 

--------------------------------------------------------------------------------

 
- 5 -

 
10.4  
Time of Essence.  Time is of the essence in this Agreement.

 
10.5  
Applicable Law.  This Agreement and any matters relating thereto will be
governed, construed and interpreted in accordance with the Laws of the Province
of British Columbia, without regard to its conflict of laws rules.

 
10.6  
Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party.  No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.

 
10.7  
Severability.  If any term or condition of this Agreement is, to any extent,
held to be invalid or unenforceable, such provision will be severed from this
Agreement, and the remainder of this Agreement will remain in full force and
effect.

 
10.8  
Further Assurances.  From time to time subsequent to the Closing Date, the
parties covenant and agree to promptly execute and deliver all such further
documents and instruments and do all such further acts and things as may be
required to carry out the full intent and meaning of this Agreement and to
effect the transactions contemplated hereby.

 
10.9  
Expenses. Each party shall bear its own expenses of this transaction unless
agreed otherwise in writing.

 
10.10  
No Assignment.  This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties hereto.

 
10.11  
Successors and Assigns.  This Agreement will enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 
10.12  
Notices.  Any notices given hereunder by either party to the other will be in
writing and will be effected either by personal delivery (including by courier)
or by facsimile transmission.  Notices will be delivered to the parties at the
following addresses:

 
(a)  
If to the Vendor:



200 – 1892 West Broadway Street
Vancouver, British Columbia V6J 1Y9
 
Attention: Joel Bellenson
 
Facsimile: (604) 638-1675
 
(b)  
If to the Purchaser:



B5 – 1070 West 7th Avenue
Vancouver, British Columbia
V6H 1B3
 
Attention: Dr. Artem Cherkasov
 
Facsimile:

 
 

--------------------------------------------------------------------------------

 
- 6 -

 
Each party may change the address set out above by notice to the other in
accordance with this Section.  Notices delivered by personal delivery will be
deemed to be received on the date of actual delivery and notices delivered by
facsimile transmission will be deemed to be received on the date of machine
confirmed transmission.
 
10.13  
Independent Legal Advice. Each party herein acknowledges that it has obtained
independent legal advice regarding the execution of this Agreement, or has been
advised of his or its respective right to obtain independent legal advice, and
if he or it has not in fact obtained independent legal advice, such party
acknowledges herewith that he or it understands the contents of this Agreement
and waives the need for independent legal advice, and that he or it is executing
the same voluntarily and without duress or pressure from the other parties or
anyone on their behalf.

 
10.14  
Counterparts.  This Agreement may be executed in counterpart and such
counterparts together will constitute a single instrument.  Delivery of an
executed counterpart of this Agreement by electronic means, including by
facsimile transmission or by electronic delivery in portable document format,
will be equally effective as delivery of a manually executed counterpart
hereof.  The parties acknowledge and agree that in any legal proceedings between
them respecting or in any way relating to this Agreement, each waives the right
to raise any defence based on the execution hereof in counterparts or the
delivery of such executed counterparts by electronic means.

 
IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the Effective Date.


 
PACIFIC PHARMA TECHNOLOGIES INC.
 


 
Per:           /s/ Joel
Bellenson                                                                
 
Authorized Signatory


 
JTAT CONSULTING INC.
 


 
Per:           /s/ Art
Cherkasov                                                                
 
Authorized Signatory






 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
List of Purchased Assets
 
 


1.  
United States Provisional Patent Application Serial Number 60/943,587 filed on
June 13, 2007 entitled “ANTI-PARASITIC COMPOUNDS AND METHODS FOR SELECTION
THEREOF”  as amended post-Closing to satisfy requirements of UBC related to QSAR
methodology.




 
 

--------------------------------------------------------------------------------

 

 


SCHEDULE B
 
BILL OF SALE
 
 
THIS BILL OF SALE is dated for reference as of December 14, 2009
 
BETWEEN:
 
PACIFIC PHARMA TECHNOLOGIES INC.,  a company with an office at Suite 15, Reagent
Medical Building, 2190 West Broadway, Vancouver, BC, V6K 4W3
 
(the “Vendor”)
 
AND:
 
JTAT CONSULTING INC., a company with a business office at B5 – 1070 West 7th
Avenue, Vancouver, British Columbia V6H 1B3
 
(the “Purchaser”)
 
In consideration of the payment of $1.00 from the Purchaser to the Vendor, the
receipt whereof is hereby acknowledged by the Vendor, the Vendor hereby grants,
bargains, sells, assigns, transfers, and sets over unto the Purchaser the
Purchased Assets and all right, title, interest, property, claim, and demand of
the Vendor thereto and therein TO HAVE AND TO HOLD UNTO THE PURCHASER FOREVER.
 
This Bill of Sale will be governed by and construed in accordance with the laws
of the Province of British Columbia applicable to contracts made and to be
performed therein.
 
Delivery of an executed copy of this Bill of Sale by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Bill of Sale as
of the date set forth on page one herein.
 
IN WITNESS WHEREOF the Vendor has executed this Bill of Sale as of the date
first written above.


 
PACIFIC PHARMA TECHNOLOGIES INC.
 


 
Per:           /s/ Joel
Bellenson                                                                
 
Authorized Signatory


 



 
 

--------------------------------------------------------------------------------

 
